 1   WO
 2
 3
 4
 5                       IN THE UNITED STATES DISTRICT COURT
 6                                FOR THE DISTRICT OF ARIZONA
 7
 8    Victor Antonio Parsons, et al.,                    No. CV-12-00601-PHX-ROS
 9                  Plaintiffs,                          ORDER
10    v.
11    Charles L Ryan, et al.,
12                  Defendants.
13
14          Plaintiffs have filed two motions related to payment. (Docs. 3017, 3026.) The first
15   seeks attorneys’ fees and costs for their efforts to enforce the Stipulation from July 1, 2017
16   through June 30, 2018. (Doc. 3017.) The second relates to payment for monitoring fees
17   for 2018 (Doc. 3026). As detailed below, the Court will grant both motions.
18   I.     Fees and Costs for Enforcement
19          This is Plaintiffs second motion for fees stemming from their efforts to enforce the
20   Stipulation. In ruling on the first motion, which addressed Plaintiffs’ costs and fees prior
21   to July 1, 2017, the Court concluded that Plaintiffs were entitled to fees and detailed its
22   rationale for the awarded hourly rate, the application of a multiplier, and several limitations
23   on costs. (Doc. 2902.) Plaintiffs’ current request concerns work between July 1, 2017 and
24   June 30, 2018 but Defendants offer the same objections to this request as they did to the
25   first. Having previously considered their objections, there is no discernable basis to deviate
26   from the Court’s rationale and the Court will only briefly address Defendants’ objections.
27          Defendants maintain that the only way to determine whether Plaintiffs were the
28   prevailing party with respect to a dispute raised in a motion to enforce (thereby triggering
 1   recovery of Motion to Enforce Fees pursuant to Paragraph 43) is if each time entry
 2   includes: (1) the task performed in bringing a dispute by way of a motion to enforce; (2)
 3   the performance measure and facility sought to be enforced; and (3) the date of the
 4   enforcement motion. Although not entirely clear, Defendants appear to assume that
 5   compensable fees must be tied to filing a motion to enforce. The Court does not read the
 6   Stipulation so narrowly. To do so would only compensate Plaintiffs for bringing the initial
 7   motion to enforce. As Defendants have amply demonstrated, however, that for many
 8   critical healthcare measures the motion to enforce is but the first step in the seemingly
 9   unending march toward compliance. Because the efforts expended by Plaintiffs were
10   uniformly geared toward enforcing the Stipulation, which was only necessary because of
11   Defendants’ failure to comply with the Stipulation in the first instance (or second or third).
12          Nor does the Court have any difficulty crediting Plaintiffs even if an entire motion
13   to enforce was not ultimately successful because the effort to review Defendants’
14   compliance is not lessened if a small fraction of performance measures are ultimately
15   deemed compliant or ineligible for a remedial plan because of the delay between filing the
16   motion and the Court’s decision on it. In other words, if Defendants bring a measure into
17   compliance or show a trend toward compliance, the Court still deems Plaintiffs the
18   prevailing party because the majority of performance measures were noncompliant when
19   Plaintiffs filed their motions to enforce.
20          Most critically, however, Defendants do not meaningfully object to Plaintiffs’
21   specific bills and only lodge wholesale objections that were not credited in the Court’s first
22   order and are no more persuasive now.1 For the reasons cited in the Court’s prior order,
23   the Court also affirms its payment rate and multiplier. To the extent Defendants’ response
24   is an invitation to revisit those rulings, the Court declines.
25          Based on the Court’s prior rulings, Plaintiffs have applied for $1,602,955.20 in fees
26   and $45,082.60 in costs for a total of $1,648,037.80 in work performed between July 1,
27
     1
      Both parties have appealed the Court’s Order on attorneys’ fees. (Doc. 2936, 2957)
28   While the cross-appeals are pending, the Court’s Order remains the law of the case.
     Celotex Corp. v. Edwards, 514 U.S. 300, 313 (1995).

                                                   -2-
 1   2017 and June 30, 2018. Consistent with the Court’s prior ruling, however, Plaintiffs will
 2   not be compensated for unpaid law clerk time. The Court will reduce the award by $14,916
 3   (or $7458 before the multiplier). Thus, the Court will award Plaintiffs $1,588,039.20 in
 4   fees and $45,082.60 in costs for a total of $1,633,121.80.
 5   II.       Monitoring Fees Under Paragraph 44 of the Stipulation
 6             Plaintiffs also move for partial payment of the $250,000 annual monitoring fee set
 7   forth in paragraph 44 of the parties Stipulation. (Doc. 3017.) Paragraph 44 states in full:
 8                   Plaintiffs’ counsel shall be compensated for work reasonably
                     performed or costs incurred to monitor or enforce the relief set
 9                   forth in this Stipulation up to $250,000 per calendar year. In
                     exchange for Plaintiffs’ agreement to a cap on the amount of
10                   fees, Defendants shall not dispute the amount sought unless
                     there is an obvious reason to believe that the work was
11                   unreasonable or the bill is incorrect. . . . Plaintiffs’ counsel shall
                     submit an invoice for payment quarterly along with itemized
12                   time records and expenses. Defendants shall pay the invoice
                     within thirty (30) days of receipt. This limitation on fees and
13                   costs shall not apply to any work performed in mediating
                     disputes before the Magistrate [Judge] pursuant to paragraphs
14                   22, 29, and 31 above, or to any work performed before the
                     District Court to enforce or defend this Stipulation.
15
16   (Doc. 1185.) Plaintiffs allege that they submitted an invoice consistent with Paragraph 44
17   on August 14, 2018 and received no payment or response within 30 days. After two more
18   failed attempts to communicate with Defendants, Plaintiffs filed their motion to enforce
19   payment of the monitoring fees.
20             Defendants raise two primary objections that can generously be described as
21   distractions. First, they claim that Plaintiffs should have attempted to meet and confer
22   before filing their motion, ignoring that Plaintiffs’ attempts to communicate that went
23   unanswered. Next, Defendants argue that Paragraph 44 does not deprive them of an
24   opportunity to challenge Plaintiffs’ monitoring bills (and they go on to identify several
25   categories of objections). Defendants interpretation of Paragraph 44 requires herculean
26   effort.     That provision benefitted both sides by limiting Defendants’ exposure for
27   monitoring fees by guaranteeing payment to Plaintiffs within a time certain. Defendants—
28   apparently—want an unlimited amount of time to object to a negotiated fee schedule. But


                                                     -3-
 1   none of Defendants’ belated objections present “an obvious reason to believe that the work
 2   was unreasonable or the bill is incorrect.” Defendants were required to pay the bill within
 3   30 days and they did not; any objection is therefore waived, and Defendants must remit
 4   any remaining payment within 10 days.2
 5          IT IS THEREFORE ORDERED granting Plaintiffs’ Motion to Enforce Payment
 6   of Monitoring Fees. (Doc. 3026) Defendants shall ensure that Plaintiffs’ August 14, 2018
 7   invoice is paid in full within 7 days of the date of this Order with interest accruing from
 8   September 13, 2018, and calculated pursuant to 28 U.S.C. § 1961.
 9          IT IS FURTHER ORDERED granting Plaintiffs’ Motion for Attorneys’ Fees and
10   Costs. (Doc. 3017)
11          IT IS FURTHER ORDERED awarding Plaintiffs $1,602,955.20 in attorneys’ fees
12   and $45,082.60 in costs, for a total of $1,648,037.80 pursuant to the parties’ Stipulation.
13   The Clerk of Court must enter judgment against Defendants accordingly.
14          Dated this 3rd day of May, 2019.
15
16
17                                                    Honorable Roslyn O. Silver
18                                                    Senior United States District Judge

19
20
21
22
23
24
25
26
27
28   2
      The Court understands that this payment will constitute the completion of payment under
     Paragraph 44 for calendar year 2018.

                                                -4-
